Case 1:19-cV-00945-RDI\/| Document 2 Filed 04/03/19 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

NILAB RAHYAR TOLTON, efal-, Case: 1:19-cv-00945 JURY DEMAND
Assigned To : Moss, Rando|ph D.
Plaimiffs, Assign. pate ; 4/3/2019
Description: Employ. Discrim. (H-DECK)
V.
Chief Judge Beryl A. Howell
JoNEs DAY,
Defendant.

 

 

MEMORANDUM AND ORDER

Four of the six plaintiffs in this action, (“Jane Does 1-4”), have moved to proceed
under pseudonyms, Pls.’ Mot. Proceed Under Pseudonyms (“Pls.’ Mot.”) at l, in their instant
action bringing claims against J ones Day for gender, pregnancy, and maternity discrimination
and retaliation, Pls.’ Mem. in Supp. of Mot. to Proceed Under Pseudonyms (“Pls.’ Mem.) at
l. The plaintiffs have also moved to seal all records supporting their motion to proceed under
pseudonyms, particularly Exhibit A to their motion. See Pls.’ Mot. to Seal at l; LCvR 5.l(h)
(“Absent statutory authority, no case or document may be sealed without an order from the
Court.”). For the reasons set forth below, the Court will grant the plaintiffs’ motions, subject
to any further consideration by the United States District Judge to whom this case is randomly
assigned.1
I. BACKGROUND

Jane Does 1~4 were associates who have recently “been terminated or constructively
discharged by J ones Day,” allegedly as a result of gender discrimination. Pls.’ Mem. at 2-3.

The plaintiffs aver that they were “denied equal pay and subjected to other discriminatory

 

l Under Local Civil Rule 40.7(f), the Chief.ludge “shall . . . hear and determine . . . motions to file a
pseudonymous complaint.” LCvR 40.7(1).

Case 1:19-cV-00945-RDI\/| Document 2 Filed 04/03/19 Page 2 of 7

comments, conduct, and policies at J ones Day because of their gender, pregnancy, and/or
maternity.” Id. at 3. Further, Jane Does 2 and 4 assert that they have already been retaliated
against for speaking out about the discrimination they experienced Id. at 2. Together with
two named plaintiffs, Jane Does 1~4 , on behalf of themselves and all similarly situated
female attorneys, Compl. at l, bring federal claims under the Fair Labor Standards Act, ia'. 1111
277-82, 315-24, Title VII of the Civil Rights Act of 1964, id. 1[1] 283_306, 434~40, and the
Family and Medical Leave Act, id. 111 307-14, and state claims under California law, id. 1111
325-424, 441-46, 453-58, and District of Columbia law, id. 1]1[ 425-33, 447-52, 459-64.
II. LEGAL STANDARD

Generally, a complaint must state the names of the parties. FED. R. CIV. P. lO(a) (“The
title of the complaint must name all the parties.”); LCVR 5.l(c)(l) (“The first filing by or on
behalf of a party shall have in the caption the name and full residence address of the party,”
and “[f]ailure to provide the address information within 30 days [of] filing may result in the
dismissal of the case against the defendant.”); LCvR ll.l (same requirement as LCvR
5.l(c)(l)). The public’s interest “in knowing the names of [ ] litigants” is critical because
“disclosing the parties’ identities furthers openness of judicial proceedings.” Doe v. Pub.
Citizen, 749 F.3d 246, 273 (4th Cir. 2014); see also Nl'xon v. Warner Commc ’ns, Inc., 435
U.S. 589, 597 (1978) (“[T]he courts of this country recognize a general right to inspect and
copy public records and documents, including judicial records and documents.”) (footnotes
omitted). Nevertheless, courts have, in special circumstances, permitted a party “to proceed

anonymously” when a court determines “the impact of the plaintiffs anonymity” outweighs

Case 1:19-cV-00945-RDI\/| Document 2 Filed 04/03/19 Page 3 of 7

“the public interest in open proceedings” and considers the “fairness to the defendant.” Nat’l
Ass 'n of Waterfi'ont Emp 'rs v. Chao (“Chao”), 587 F. Supp. 2d 90, 99 (D.D.C. 2008) (RMC).
In the past, when balancing these two general factors, two different but analogous tests
have been applied in this circuit. The first test consists of the six factors set forth in United
States v. Hubbard, 650 F.2d 293, 317-21 (D.C. Cir. 1980):
(1) the need for public access to the documents at issue; (2) the extent to which the
public had access to the document prior to the sealing order; (3) the fact that a party
has objected to disclosure and the identity of that party; (4) the strength of the property
and privacy interests involved; (5) the possibility of prejudice to those opposing
disclosure; and (6) the purpose for which the documents were introduced.
Doe v. CFPB (“Doe I”), No. 15-1177 (RDM), 2015 WL 6317031, at *2 (D.D.C. Oct. 16,
2015). In other cases, a “five-part test to balance the concerns of plaintiffs seeking anonymity
with those of defendants and the public interest” has been applied. Eley v. District of
Columbia, No. 16-806 (GMH), 2016 WL 6267951, at *l (D.D.C. Oct. 25, 2016). These
factors, drawn from Chao, include the following:
(1) whether the justification asserted by the requesting party is merely to avoid the
annoyance and criticism that may attend any litigation or is to preserve privacy in
a matter of a sensitive and highly personal nature; (2) whether identification poses
a risk of retaliatory physical or mental harm to the requesting party or even more
critically, to innocent non-parties; (3) the ages of the persons whose privacy
interests are sought to be protected; (4) whether the action is against a governmental
or private party; and (5) the risk of unfairness to the opposing party from allowing
an action against it to proceed anonymously.
Doe v. Teti, Misc. No. 15-01380 (RWR), 2015 WL 6689862, at *2 (D.D.C. Oct. 19, 2015);
see also Roe v. Bernabel` & Wachlel PLLC, 85 F. Supp. 3d 89, 96 (D.D.C. 2015) (TSC); Doe
v. U.S. Dep’t ofState, Civil No. 15-01971 (RWR), 2015 WL 9647660, at *2 (D.D.C. Nov. 3,
2015); Doe v. Cabrera, 307 F.R.D. 1, 5 (D.D.C. 2014) (RBW).

The Chao and .Hubbard factors weigh the same two general concerns. Doe Co. N0. 1

v. CFPB (“Doe 11”), 195 F. supp. 3d 9, 15-16 (D.D.C. 2016) (RDM). speciacally, these

Case 1:19-cV-00945-RDI\/| Document 2 Filed 04/03/19 Page 4 of 7

concerns are: (l) the “[s]trength of the [g]eneralized [p]roperty and [p]rivacy [i]nterests”
involved and “the possibility of prejudice” to those opposing disclosure, Hubbara', 650 F.2d at
320-21; and (2) whether the “justification” for nondisclosure “is merely to avoid the
annoyance and criticism that may attend any litigation or is to preserve privacy in a matter of
a sensitive and highly personal nature,” Teti, 2015 WL 6689862, at *2. Thus, in Doe II, the
Court determined that

the question before the Court is not best answered with a rigid, multi-part test but

with an assessment of whether the non-speculative privacy interests that the

movants have identified outweigh the public’s substantial interest in knowing the

identities of [the] parties in litigation, along with any legitimate interest that the
non-moving parties[] . . . may have in revealing the identity of the movants.

Doe II, 195 F. Supp. 3d at 17.

This balancing inquiry accords with the D.C. Circuit’s test for whether a district court
should exercise its discretion to permit an exception from Federal Rule of Civil Procedure
10(a). The Circuit has acknowledged the district court’s discretion “to grant the ‘rare
dispensation’ of anonymity” to litigating parties under certain limited circumstances, provided
the court has “inquire[d] into the circumstances of particular cases to determine whether the
dispensation is warranted.” United States v. Microsoft Corp., 56 F.3d 1448, 1464 (D.C. Cir.
1995) (quoting James v. Jacobson, 6 F.3d 233, 238 (4th Cir. 1993)). In exercising this
discretion, the D.C. Circuit has required the court to “take into account the risk of unfairness
to the opposing party, as well the customary and constitutionally-embedded presumption of
openness in judicial proceedings.” Ia'. (internal citations and quotation marks omitted).

Thus, whichever test applies, the same general balancing inquiry is at issue: “whether
the non-speculative privacy interests that the movants have identified outweigh the public’s
substantial interest in knowing the identities of [the] parties in litigation, along with any

legitimate interest that the non-moving parties[] . . . may have in revealing the identity of the

Case 1:19-cV-00945-RDI\/| Document 2 Filed 04/03/19 Page 5 of 7

movants.” Doe II, 195 F. Supp. 3d at 17; see also Chao, 587 F. Supp. 2d at 99 (assessing
whether “the impact of the plaintiffs anonymity” outweighs “the public interest in open
proceedings and [consideringl the] fairness to the defendant”).

III. DISCUSSION

At this early stage of the litigation, this Court is persuaded that the plaintiffs have met
their burden of showing that their privacy interests outweigh the public’s presumptive and
substantial interest in knowing the details of judicial litigation. The public’s interest in the
litigants’ identity is de minimis compared to the significant privacy interests of the plaintiffs,
who seek “temporar[y] shielding from public disclosure their names and personally-
identifying information,” Pls.’ Mem. at 2, because their complaint “implicates sensitive
information, including confidential health information and information pertaining to minor
children,” id., and because of concerns that “J ones Day [will] publicly impugn their
professional reputations to chill this litigation and irreparably harm their future career
prospects,” id.

As to the first and third Chao factors, the plaintiffs aver that to proceed in this
litigation, they “will be required to disclose highly sensitive and personal information,
including information related to medical and psychological symptoms,” id. at 5, disclosure of
which “would be embarrassing to [them] and potentially damaging to their reputations and
careers as successful attorneys,” id. In addition, Jane Doe 2 fears that “disclos[ing]
information relating to her pregnancy and maternity leave” will, if her identity is public,
necessarily disclose information “related to the identities of her minor children.” ld.

Regarding the second Chao factor, the plaintiffs claim that “[i]dentification . . .

exposes [them] to a serious risk of retaliatory physical or mental harm.” la'. at 5 (clarifying

Case 1:19-cV-00945-RDI\/| Document 2 Filed 04/03/19 Page 6 of 7

that the physical harm consists of “psychological distress and its physical symptoms”).
Indeed, the plaintiffs allege that J ones Day has already penalized them by disparaging them to
others outside the firm, ial at 6, and that their decision to file the instant action “only increases
the risk that the Firm or others may retaliate or harass them further,” id. In addition, since the
plaintiffs are still establishing their legal careers, they assert that they are “particularly
vulnerable” to retaliation that “may interfere with their client relationships and ruin their
ability to progress in their careers, obtain future employment, and provide for their family
members.” Id.

As to the nonmoving parties’ interests, the plaintiffs assert that J ones Day already
knows their identities, ia'. at 7, and that J ones Day would not be prejudiced if the plaintiffs
proceed pseudonymously because they only Seek such treatment for “the limited, initial stage .
. . as Plaintiffs plead their case, and Defendant presents its answer and defense,” id. Under
these circumstances, allowing the plaintiffs to proceed pseudonymously for a limited period,
during which the United States District Judge to whom this case is assigned can reevaluate
any prejudice to the defendant, will not compromise the defendant’s ability to defend this
action and poses little “risk of unfairness to the opposing party.” Chao, 587 F. Supp. 2d at 99.
Further, the plaintiffs have “offered reciprocal anonymity to [some] partners and associates
mentioned in their allegations, who are not identified by name,” Pls.’ Mem. at 8.

In sum, the plaintiffs’ significant interest in maintaining their anonymity at this early
stage in the litigation is sufficient to overcome any general presumption in favor of open
proceedings, particularly where publication of the plaintiffs’ identities in connection with this
action risks disclosing sensitive medical information and could put the plaintiffs at risk of

further retaliatory harm or chill similar litigation. See Horowitz v. Peace Corps, 428 F.3d

Case 1:19-cV-00945-RDI\/| Document 2 Filed 04/03/19 Page 7 of 7

271, 278 (D.C. Cir. 2005) (“If there is no public interest in the disclosure of certain
information, ‘something, even a modest privacy interest, outweighs nothing every time.”’

(quoting Nat’l Ass’n ofRetirea' Fed. Emps. v. Horner, 879 F.2d 873, 879 (D.C. Cir. 1989))).

IV. CONCLUSION AND ORDER

For the foregoing reasons, it is hereby

ORDERED that the plaintiffs’ Motion to Proceed Under Pseudonyms and Motion to
File Supporting Declaration Under Seal are GRANTED, subject to any further consideration
by the United States District Judge to whom this case is randomly assigned, and the case may
proceed using the pseudonyms Jane Doe l, Jane Doe 2, Jane Doe 3, and Jane Doe 4 for the
plaintiffs proceeding pseudonymously, and it is further

ORDERED that the plaintiffs’ Motion to Proceed Under Pseudonyms, Motion to File
Supporting Declaration Under Seal, and supporting exhibits, including the full names and
addresses of the plaintiffs, shall remain under seal until further order of the Court; and it is
further

ORDERED that the defendant is prohibited from publicly disclosing the plaintiffs’

identities or any personal identifying information that could lead to the identification of the

plaintiffs by nonparties.
SO ORDERED.

Date: April 3, 2019

 

_£»?;§z¢”/YW

BERYL A. HoWELL
Chief Judge

 

